Spear, J.,
dissents. The syllabus assumes that the block stood in the usual place on the sidewalk and in a place where pedestrians were not accustomed to walk. Neither assumption is justified by the record. The stone stood thirteen inches from the curb, instead of at the curb, and was on Race street in Cincinnati, between Sixth street and Shillito Place, a thickly-settled and much frequented business street, where there were likely to be, at certain times of day, crowds of people. In my opinion the law applicable to the facts was correctly given by the presiding judge, and the jury’s verdict was fully warranted by the facts.